CALDWELL, Circuit Judge.
The first assignment is that the circuit court erred in not sustaining the defendant’s demurrer to the evidence. This demurrer was interposed at the close of the plaintiff’s evidence, and, when overruled by the court, the defendant proceeded to introduce its evidence. This was a waiver of the demurrer. The only other assignment not waived by counsel in the argument of the case is that the court wrongly instructed the jury on the measure of damages. But no exception was taken to the charge at the trial, or, if an exception was taken, that fact does not appear upon the record, and, not appearing of record, has no existence as a predicate for error. The judgment of the circuit court is affirmed.